.DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-22 are pending in this Application. 
Priority
The present application is a U.S. Nonprovisional Application which claims the benefit of U.S. Provisional Application No. 62/994,512 filed on Mar. 25, 2020 which is incorporated herein by reference in its entirety.

Claim Objections
Claims 11 and 22 recites the limitation "the renewable energy available from the electric battery storage " in line 11 . There is insufficient antecedent basis for this limitation in the claim. This seems an advertent error. It would be interpreted as “the stored electric energy available from the electric battery storage”, since this term was previously recited several times in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 and 15-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 15, respectively recites “non-critical load is a load associated with the building that can be deactivated”. The term “can be” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
 For purposes of Examination this limitation will be interpreted as: “non-critical load is a load associated with the building that is deactivated or tuned off”.
 	Claims 5-11 and 16-22 depend from claims 5, and 15, respectively, and are rejected for the same reasons mutatis mutandis as their parent claims because they inherit the same error.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2012/060495  in view of Brissette et al (US 20190024918).
	As per claim 1, Kim teaches a building automation system that automatically adjusts a plurality of loads associated with a building based on a plurality of load parameters that are monitored throughout the building (see Fig. 2 and Fig. 3 and Fig. 12, automation system/power management system (EMS). EMS automatically control power of loads/appliances shown in Figs.  2-3 based on monitored  load parameters/consumption of each load; see [0191-0192] “…Hereinafter, in accordance with another embodiment of the present invention, a method of the energy management system (EMS) monitoring power consumed by each of electronic devices and controlling the power is described. [192] FIG. 12 is a flowchart illustrating a method of an energy management system checking power consumption of an electronic device connected to a power management network according to an embodiment of the present invention. It is hereinafter assumed that the electronic device is the DTV 100, for convenience of description” also, see [0084 and [0202]), comprising:
	a plurality of load sensors positioned in the building with each load monitoring sensor configured to measure a corresponding load parameter associated with each corresponding load of the building (see Fig. 4 several loads are controlled and the consumption of each load is measured. Thus, each sensor measure a load parameter/consumption associated with each load; also, see [0194] “The power consumption of the DTV 100 is measured by the DTV 100 and transmitted to the energy management system (EMS) 30”; also, see [0195] “In the former case, the DTV 100 may be equipped with a measuring instrument (not shown) for measuring the power consumption. Alternatively, a smart meter connected
to the power source unit 105 of the DTV 100 may measure the power consumption”),
	wherein each load parameter is indicative as to a current electric utility demand of the building based on current energy consumption of the loads associated with the building (see [0081] “That is, the energy management system 30 may select a restricted power value for the total power which may be consumed by not only the energy management system 30, but also various electronic devices included in the power management network 10. For example, assuming that one power management network 10 is independently configured in each home, the amount of the restricted power may be a restriction value for the total power
consumed by one home”, furthermore, the power consumption/load parameter measured of each load within a building or house indicate or represent the current demand of the building since the measurements are in real time; see [0198] “the process returns to the step S500 in which the energy management system (EMS) continues to monitor power consumed by the DTV 100 in real time”); and 
	a controller configured to (see Fig. 3 energy management system (EMS) 30):
		monitor each load parameter measured by each corresponding load monitoring sensor to determine whether at least one load parameter deviates beyond at least one corresponding load parameter threshold (load parameter threshold has been interpreted as a target allocation/power restriction target/power  or operating power for each load;  see Fig 12 step s510; also, see [0196] “The energy management system (EMS) 30 monitors power consumed by the DTV 100 on the basis of the acquired power consumption. That is, the energy management system (EMS) 30 may determine whether the power consumption of the DTV 100 exceeds operating power assigned/load parameter threshold to the DTV 100 at step S510”), and activate at least one graduated action when each load parameter deviates beyond the at least one corresponding load parameter threshold to automatically adjust the current energy consumption of the corresponding load that is deviated beyond the at least one corresponding load parameter threshold to maintain the current electric utility demand within an electric utility demand threshold (see [0201 “However, if, as a result of the determination at step S520, the power needs not to be reassigned, the energy management system (EMS) 30 controls the operation of the DTV 100 at step S540. For example, the energy management system (EMS) 30 may request the DTV 100 to stop at least one of operations now being performed. In some embodiments, the energy management system (EMS) 30 may request the DTV 100 to perform the power restriction operation with reference to FIG. 10 again. [202] Accordingly, the energy management system (EMS) 30 may actively monitor power consumed in the power management network 10 and properly control the operations of electronic devices connected to the power management network 10”; also, see [0154-0156] “The energy management system 30 may request degradation of the quality in an operation, the stop of the operation, or both from each of electronic devices in relation to some of operations being operated in the electronic device with consideration taken of selected or inputted importance ( or the order of priority) through the window W 1 or the user interface or both…”; also, see Fig. 10 the method is applied to each load. The EMS applies the method of Fig. 12 and the steps of Fig. 10 to each appliance, see [0164], [0192] and [0202]; also, see Fig. 5 step S100 and Fig. 7 the system restricts the power with respect to a total utility electrical demand/electric utility demand threshold, see 0081),
	
	While teaches a total restricted power amount (see 5 step S100 and Fig. 7 and see [0081]), Kim does not explicitly teach wherein the electric utility demand threshold is a peak demand allocated to the building by an electric utility to ensure that the peak demand for energy consumption of the building is satisfied.
	However, Brissette teaches a building automation system for power management comprising receiving utility demand threshold, a wherein the electric utility demand threshold is a peak demand allocated to the building by an electric utility to ensure that the peak demand for energy consumption of the building is satisfied (0017] “System 100 includes a building power controller 160 structured to receive target power consumption requests. Each request may originate from a central control system, a utility grid system operator, a local control system, or a building manager. The target power consumption request is effective to raise or lower a load shed threshold, also known as a target power consumption value. Requests may be transmitted as part of a utility demand management program such as demand response or load curtailment. Requests may include a total target power consumption amount for a building or an amount by which power consumption should be reduced…”; also, see [0042]; see [0031-0032] see Fig. 4 the thresholds are used to maintain a peak demand established for the building within a range).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Kim’s invention as taught above to include receiving utility demand threshold, a wherein the electric utility demand threshold is a peak demand allocated to the building by an electric utility to ensure that the peak demand for energy consumption of the building is satisfied as taught by Brissette in order to maintain power consumption within a desired range (see Fig. 4) in order to avoid increase cost to the user and to the grid system, maintain stability in the grid, and avoid brownout (see [0001] “Building power management systems, also known as building automation systems, can regulate building power consumption to reduce costs or assist utility grids in responding to peak demand periods”; also, see .. costs are avoided or reduced because bigger systems are not needed if power is controlled within desired ranges. Too much consumption and too low consumption also causes inherent frequency and power factor instabilities in the system. Brownouts occurs when a demand exceeds the capacity of the grid during peak demands, thus, a grid system that regulates power consumption avoids brownouts or forced disconnections in the grid system). 
	As per claim 2, Kim-Brissette teaches the building automation system of claim 1, Kim further teaches wherein the plurality of load sensors further comprises:
	a plurality of critical load sensors positioned in the building with each critical load monitoring sensor configured to measure a corresponding critical load parameter associated with each corresponding critical load of the building (critical loads and its sensors refer to important devices that are essential for the day to day operations including HVAC for IT, laptops, refrigerators; Kim teaches controlling and measuring power/load parameters of critical loads such as refrigerators, laptops, and HVAC systems ; see [63] “the energy management system (EMS) 30 described above with reference to FIG. 3 performs a series of operations for controlling a variety of electronic devices (for example, a refrigerator…an air conditioner…a home server or a personal computer), wherein each critical load parameter is indicative as to an impact on the current electric utility demand by each critical load based on current energy consumption of the critical loads associated with the building (see [0081] and see [0198] “the process returns to the step S500 in which the energy management system (EMS) continues to monitor power consumed by the DTV 100 in real time”, the process of Fig. 5 and Fig. 10 is applied to each load/appliance being controlled; also, see 0044); and
	a plurality of non-critical load sensors positioned in the building with each non-critical load monitoring sensor configured to measure a corresponding non-critical load parameter associated with each corresponding non-critical load of the building (see non-critical loads and its sensors refer to devices that are not that essential for the day to day operations including HVAC for comfort, lights, water heaters, ; Kim teaches controlling and measuring power/load parameters of non-critical loads such as refrigerators, lights, dry machines, washing machines, …etc; see [63] “the energy management system (EMS) 30 described above with reference to FIG. 3 performs a series of operations for controlling a variety of electronic devices (for example, washing machine, a drying machine, an illumination device, a light shading control apparatus, a dish washer, cooking equipment…TV, DTV,), wherein each non-critical load parameter is indicative as to the impact on the current electric utility demand by each non-critical load based on current energy consumption of the non-critical loads associated with the building (see [0081] “That is, the energy management system 30 may select a restricted power value for the total power which may be consumed by not only the energy management system 30, but also various electronic devices included in the power management network 10. For example, assuming that one power management network 10 is independently configured in each home, the amount of the restricted power may be a restriction value for the total power
consumed by one home”…, thus, the power consumption/load parameter measured of each load within a building or house indicate or represent the current demand of the building since the measurements are in real time; see [0198] “the process returns to the step S500 in which the energy management system (EMS) continues to monitor power consumed by the DTV 100 in real time”, the process of Fig. 5 and Fig. 10 is applied to each non-critical load/appliance being controlled; also, see 0044).
	Brissette also teaches critical and non-critical loads, and measuring load parameters/power consumption that indicates the current energy consumption of these loads associated with a building (see Brissette Fig. 4 energy consumption of all the loads; also, see [0017] “In certain embodiments, controller 160 is structured to determine the power consumed by each load of system 100, identify the least critical loads, and transmit an open command to the circuit breakers associated with the least critical loads so as to reduce the power consumption of the building in response to the received target power consumption request”, least critical loads are non-critical loads. Brissette teaches the measuring and control of loads including HVAC systems, lights, water heaters. Wherein the loads are prioritized/ranked, grouped, based on their criticality/importance and/or zones . Thus, non-critical loads includes different or plurality of load lights; also, see [0021]; also see [0018], [0039]). 
	As per claim 3, Kim-Brissette teaches the building automation system of claim 2,
	Kim further teaches wherein the controller is further configured to: 
 	monitor each critical load parameter measured by each corresponding critical load monitoring sensor to determine whether at least one critical load parameter deviates beyond at least one corresponding critical load parameter threshold (see Kim teaches critical loads and its sensors refer to important devices that are  essential for the day to day operations including HVAC for IT, laptops, refrigerators; Kim teaches controlling and measuring power/load parameters of critical loads such as refrigerators, laptops, and HVAC systems ; see [63] “the energy management system (EMS) 30 described above with reference to FIG. 3 performs a series of operations for controlling a variety of electronic devices (for example, a refrigerator…an air conditioner…a home server or a personal computer; also, see Fig. 12 and Fig. 10 algorithms that are performed by the EMS controller to each loads including the critical loads; also;  see Fig 12 step s510 the monitoring step; also, see [0196] “The energy management system (EMS) 30 monitors power consumed by the DTV 100 on the basis of the acquired power consumption. That is, the energy management system (EMS) 30 may determine whether the power consumption of the DTV 100 exceeds operating power assigned/load parameter threshold to the DTV 100 at step S510”; also, see [0200-0201]; also, see Fig. 10 the method is applied to each load. The EMS applies the method of Fig. 12 and the steps of Fig. 10 to each appliance including the critical appliances, see [0164], [0192] and [0202]; also, see Fig. 5 step S100 and Fig. 7 the system restricts the power with respect to a total utility electrical demand/electric utility demand threshold, see 0081), wherein each critical load is a load associated with the building that cannot be deactivated to eliminate energy consumption by the critical load (see [44] “For example, the energy management system (EMS) 30 may control the on/off states of the electronic devices through the power management network 10. Meanwhile, in case where the electronic device is an air conditioner, the energy management system (EMS) 30 may control temperature, the amount of wind, the operating mode, etc. of the air conditioner”, thus refrigerators are not deactivated only their setpoints reduced); and
	activate at least one graduated action when each critical load parameter deviates beyond the at least one corresponding critical load parameter threshold to automatically adjust the current energy consumption of the corresponding critical load that is deviated beyond the at least one corresponding critical load parameter threshold without deactivating the corresponding critical load (see [44] “For example, the energy management system (EMS) 30 may control the on/off states of the electronic devices through the power management network 10. Meanwhile, in case where the electronic device is an air conditioner, the energy management system (EMS) 30 may control temperature, the amount of wind, the operating mode, etc. of the air conditioner”, thus refrigerators are not deactivated only their setpoints reduced; also, see [0153]-[0154] some devices are assigned priority of functionality wherein their operation is only degraded and does not allow the deactivation of the apparatus),
	wherein the activation of the at least one graduated action maintains the current electric utility demand within the electric utility demand threshold (also, see Fig. 5 step S100 and Fig. 7 the system restricts the power with respect to a total utility electrical demand/electric utility demand threshold, see 0081).
	Brissette further teaches activate at least one graduated action of each critical load to automatically adjust the current energy consumption of the corresponding critical load (see Fig. 3 the loads are ranked from lowest to highest representing critical loads, the critical loads/highest priority (group 4) are adjusted last if needed by a graduated action), wherein the activation of the at least one graduated action maintains the current electric utility demand within the electric utility demand threshold (see Brissette Fig. 4 energy consumption of all the loads; also, see [0017] “In certain embodiments, controller 160 is structured to determine the power consumed by each load of system 100, identify the least critical loads, and transmit an open command to the circuit breakers associated with the least critical loads so as to reduce the power consumption of the building in response to the received target power consumption request”, least critical loads are non-critical loads. Brissette teaches the measuring and control of loads including HVAC systems, lights, water heaters. Wherein the loads are prioritized/ranked, grouped, based on their criticality/importance based on their location or zones . Thus, critical loads includes HVAC systems, water heater, and lights of Fig. 3 of group 3 and 4, while groups I and 2 are the non-critical loads; also, see [0021]; also see [0018], [0039]; also, see [0042]; see [0031-0032] see Fig. 4 the thresholds are used to maintain a peak demand established for the building within a range. The critical loads of group 3 are shed at time 3 as long as the utility demand threshold is still exceeded. Thus, it  is suggested that the same would occur to group 4 as long as the utility demand threshold is still exceeded; also, see [0001] truing off critical loads may render zones unusable and would represent a danger to users, also totally disrupting HVAC systems during a peak demand period will cause discomfort to users). 
	As per claim 4, Kim-Brissette teaches the building automation system of claim 2,
	Kim further teaches wherein the controller is further configured to:
	monitor each non-critical load parameter measured by each corresponding non-critical load monitoring sensor to determine whether at least one non-critical load parameter deviates beyond at least one corresponding non-critical load parameter threshold (see Kim teaches non-critical loads and its sensors refer to devices that are not that essential for the day to day operations including HVAC for comfort, lights, water heaters; Kim teaches controlling and measuring power/load parameters of non-critical loads such as refrigerators, for example, washing machine, a drying machine, an illumination device, a light shading control apparatus, a dish washer, cooking equipment…TV, DTV; see [63] “the energy management system (EMS) 30 described above with reference to FIG. 3 performs a series of operations for controlling a variety of electronic devices (for example, a…; also, see Fig. 12 and Fig. 10 algorithms that are performed by the EMS controller to each loads including the non-critical loads; also;  see Fig 12 step s510 the monitoring step; also, see [0196] “The energy management system (EMS) 30 monitors power consumed by the DTV 100 on the basis of the acquired power consumption. That is, the energy management system (EMS) 30 may determine whether the power consumption of the DTV 100 exceeds operating power assigned/load parameter threshold to the DTV 100 at step S510”; also, see [0200-0201]; also, see Fig. 10 the method is applied to each load including the critical and non-critical loads. The EMS applies the method of Fig. 12 and the steps of Fig. 10 to each appliance including the critical appliances, see [0164], [0192] and [0202]; also, see Fig. 5 step S100 and Fig. 7 the system restricts the power with respect to a total utility electrical demand/electric utility demand threshold, see 0081), wherein each non-critical load is a load associated with the building that can be deactivated to eliminate energy consumption by the non-critical load (see [44] “For example, the energy management system (EMS) 30 may control the on/off states of the electronic devices through the power management network 10. Meanwhile, in case where the electronic device is an air conditioner, the energy management system (EMS) 30 may control temperature”, thus, all non-critical loads, washing machine, a drying machine, an illumination device, a light shading control apparatus, a dish washer, cooking equipment…TV, DTV, can be deactivated); and 
	activate at least one graduated action when each non-critical load parameter deviates beyond the at least one corresponding non-critical load parameter threshold to automatically adjust the current energy consumption of the corresponding non-critical load that is deviated beyond the at least one corresponding non-critical load parameter threshold (see [44] “For example, the energy management system (EMS) 30 may control the on/off states of the electronic devices through the power management network 10. see also, see [154-156], and [193-201]; also, see [0154-0156] “The energy management system 30 may request degradation of the quality in an operation, the stop of the operation, or both from each of electronic devices in relation to some of operations being operated in the electronic device with consideration taken of selected or inputted importance ( or the order of priority) through the window W 1 or the user interface or both…”; also, see Fig. 10 the method is applied to each load. The EMS applies the method of Fig. 12 and the steps of Fig. 10 to each appliance, see [0164], [0192] and [0202]; also, see Fig. 5 step S100 and Fig. 7 the system restricts the power with respect to a total utility electrical demand/electric utility demand threshold, see 0081),
	wherein the activation of the at least one graduated action maintains the current electric utility demand within the electric utility demand threshold (also, see Fig. 5 step S100 and Fig. 7 the system restricts the power with respect to a total utility electrical demand/electric utility demand threshold, see 0081).
	Brissette further teaches activate at least one graduated action of each non-critical load to automatically adjust the current energy consumption of the corresponding critical load (see Figs. 3-4 the loads are ranked from lowest to highest representing critical loads, the non-critical loads/lowest priority (group 1, 2) are adjusted first if needed by a graduated action; also, see [0017] “identify the least critical loads, and transmit an open command to the circuit breakers associated with the least critical loads so as to reduce the power consumption” and see [0025] “Lighting in unoccupied zones are turned off and not assigned a priority level”, non-critical loads are turned off), wherein the activation of the at least one graduated action maintains the current electric utility demand within the electric utility demand threshold (see Brissette Fig. 4 energy consumption of all the loads; also, see [0017] “In certain embodiments, controller 160 is structured to determine the power consumed by each load of system 100, identify the least critical loads, and transmit an open command to the circuit breakers associated with the least critical loads so as to reduce the power consumption of the building in response to the received target power consumption request”, least critical loads are non-critical loads. Brissette teaches the measuring and control of loads including HVAC systems, lights, water heaters. Wherein the loads are prioritized/ranked, grouped, based on their criticality/importance based on their location or zones . Thus, critical loads includes HVAC systems, water heater, and lights of Fig. 3 of group 3 and 4, while groups I and 2 are the non-critical loads; also, see [0021]; also see [0018], [0039]; also, see [0042]; see [0031-0032] see Fig. 4 the thresholds are used to maintain a peak demand established for the building within a range. The non-critical loads of groups 1-2 are shed at time t1  and t2 as long as the utility demand threshold is still exceeded). 
	As per claim 5, Kim-Brissette teaches the building automation system of claim 4, Kim does not explicitly teach the limitations of claim 5. 
	However, Brissette teaches wherein the controller is further configured to: prioritize each of the non-critical loads to determine a priority in deactivating each non-critical load when the current electric utility demand exceeds the electric utility demand threshold (see Fi. 3 lights and water heaters are prioritized in groups 1, 2, 3, 4. Also, see [0025] “Lighting may be prioritized based on occupancy and ambient lighting conditions of each room or zone. For example, zones with high ambient lighting may be assigned low priority, while zones with no ambient lighting may be assigned high priority”), automatically deactivate a first non-critical load based on a first priority associated with the first non-critical load to deactivate the first non-critical load when the current electric utility demand exceeds the electric utility demand threshold (see 0027 “The building power controller determines which loads to shed based on a fixed priority list...”; also, see [0031]), continue to automatically deactivate each subsequent non-critical load based on each priority in deactivating each corresponding non-critical load until the deactivation of each subsequent non-critical load decreases the electric utility demand below the electric utility demand threshold (see [0031] “Graph 400 includes line 401 illustrating facility power consumption over time. Graph 400 also includes a load shed threshold 403 and a load restoration threshold 405. At time t0, power consumption exceeds load shed threshold 403. In response, the load shed controller sheds a first shed group at time t1. Since shedding the first group did not reduce the facility power consumption below load shed threshold 403, the load shed controller sheds the second shed group at time t2, then the third shed group at time t3. The load shed controller then stops shedding loads since the facility power consumptions falls below load shed threshold 403”), and maintain activation of each remaining non-critical load that is not previously deactivated based on the priority of deactivating each non-critical load when the electric utility demand decreases below the electric utility demand threshold (see [0031] “the load shed controller sheds the second shed group at time t2, then the third shed group at time t3. The load shed controller then stops shedding loads since the facility power consumptions falls below load shed threshold 403”. Thus, the system will stop shedding lights until the demand decreases below the demand threshold).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Kim’s invention as taught above to include prioritize each of the non-critical loads to determine a priority in deactivating each non-critical load when the current electric utility demand exceeds the electric utility demand threshold, automatically deactivate a first non-critical load based on a first priority associated with the first non-critical load to deactivate the first non-critical load when the current electric utility demand exceeds the electric utility demand threshold, continue to automatically deactivate each subsequent non-critical load based on each priority in deactivating each corresponding non-critical load until the deactivation of each subsequent non-critical load decreases the electric utility demand below the electric utility demand threshold, and maintain activation of each remaining non-critical load that is not previously deactivated based on the priority of deactivating each non-critical load when the electric utility demand decreases below the electric utility demand threshold as taught by Brissette in order to in order to maintain power consumption within a desired range (see Fig. 4 and [0031]), to avoid increase cost to the user and to the grid system, maintain stability in the grid, and avoid brownout (see [0001] “Building power management systems, also known as building automation systems, can regulate building power consumption to reduce costs or assist utility grids in responding to peak demand periods”; also, see .. costs are avoided or reduced because bigger systems are not needed if power is controlled within desired ranges. Too much consumption and too low consumption also causes inherent frequency and power factor instabilities in the system. Brownouts occurs when a demand exceeds the capacity of the grid during peak demands, thus, a grid system that regulates power consumption avoids brownouts or forced disconnections in the grid system). 
	As per claim 6, Kim-Brissette teaches the building automation system of claim 5, further comprising: Kim further teaches at least one renewable energy source that is associated with the building and is configured to provide renewable energy to the building (see Fig. 1 wind power, solar panel, and fuel cells and see [29]), wherein the renewable energy provided by the at least one renewable energy source is energy consumed by the building that does not impact an increase in the electric utility demand of the building as the renewable energy is not provided by the electric utility (this has been interpreted as renewable energy owned or provided by each building owner and not by the utility. It is understood that any type of renewable energy will not impact an increase in demand (seems to be demand bill or cost), because renewable energy generation is opposed of energy demand consumption. Kim  teaches a local power sources including renewable sources such as solar PV sources, see Fig. 2 and see [46-49], “In addition to the storage battery 52, a fuel cell 53 may also be connected to the power management network 10, thereby being capable of serving as the auxiliary power supply. [48] The auxiliary power supply 50 serves to supply electric power to a home in the state in which electric power is not supplied by an external power supply, such as a power company.
[49] The amount of electric power supplied by the auxiliary power supply or the amount of electric power charged in the auxiliary power supply 50 may be displayed in the energy management system (EMS) 30 or the advance metering infrastructure (AMI) 20”, thus, Kim suggests the RES are not connected at some point or provided by the grid utility and can be used as an alternate form of local power).	
	As per claim 9, Kim-Brissette-Galin teaches the building automation system of claim 5, Kim further teaches further comprising: an electric battery storage system that is associated with the building and is configured to store electric energy available to the building (see [45-49] “The power management network 10 includes an auxiliary power supply 50 (that is, a self-generation facility 51, such as a solar lighting generation apparatus, and a storage battery 52 for accumulating electricity generated by the self-generation facility) provided at a home…  [48] The auxiliary power supply 50 serves to supply electric power to a home in the state
in which electric power is not supplied by an external power supply, such as a power company”. [49] The amount of electric power supplied by the auxiliary power supply or the amount of electric power charged in the auxiliary power supply 50 may be displayed in the energy management system (EMS) 30 or the advance metering infrastructure (AMI) 20.).
 	As to claim 12, this claim is the method claim corresponding to the system claim 1 and is rejected for the same reasons mutatis mutandis.
 	As to claim 13, this claim is the method claim corresponding to the system claim 2 and is rejected for the same reasons mutatis mutandis.
 	As to claim 14, this claim is the method claim corresponding to the system claim 3 and is rejected for the same reasons mutatis mutandis.
	As to claim 15, this claim is the method claim corresponding to the system claim 4 and is rejected for the same reasons mutatis mutandis.
	As to claim 16, this claim is the method claim corresponding to the system claim 5 and is rejected for the same reasons mutatis mutandis.
	As to claim 17, this claim is the method claim corresponding to the system claim 6 and is rejected for the same reasons mutatis mutandis.
	As to claim 20, this claim is the method claim corresponding to the system claim 9 and is rejected for the same reasons mutatis mutandis.
Claim(s) 7-8, 10-11 and 18-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2012/060495  in view of Brissette et al (US 20190024918) as applied to claim 6 above, and further in view of Galin et al (US 20180226797).
	As per claim 7, Kim-Brissette teaches the building automation system of claim 6, but it does not explicitly teach the limitations of claim 7. 
	However, Galin further teaches the system for managing power to loads comprising wherein a controller is further configured to: monitor an amount of renewable energy that is available from the at least one renewable energy resource to power the plurality of loads associated with the building (see [0107] “If the amount of power that may be provided by the second power source may be known in advance, and the amount of power that may be provided by the second power source may be enough to support a subset of loads in the electrical network, it may be sufficient to determine whether or not the main power grid is connected to the system”; also, see At step 901 the controller carrying out method 950 compares the available power from the power sources (shown as P.sub.s) and the power demand of the loads (shown as P.sub.d) of the electrical system. The controller may receive one or more measurements of available power (e.g. power produced by a power source such as power source 201 of FIG. 2) and current power demand of the loads (i.e. the amount of power required by a group of loads such as loads 204a-204n of FIG. 2) of the electrical system”, sources 201a includes renewable sources), and activate at least one graduated action to provide the renewable energy available from the at least one renewable energy resource to each load based on each corresponding load parameter for each load to provide the renewable energy to each corresponding load when the renewable energy is available to prevent accessing energy from the electric utility when the renewable energy is available (see Fig. 9a the loads are powered from the renewable sources during peak demand and during outages. See [0010] “…Additionally, or alternatively, the alternative power sources may serve as backup supplies that ensure continuous supply of power to the electrical loads during a grid outage”; also, see [0090] “For example, when the utility power provider might not keep up with the power demand (e.g., the current load demand or anticipated load demand may be above a threshold, for example, the current or anticipated power production) it may shift the frequency of the AC power produced by the utility power plant”; also, see [0098] “In case of a power outage or power reduction in the main power grid (power source 601a), power source 601b may supply enough power to meet the power demand in premises 605”, thus, the renewable energy when available is used as a supplementary power source that allows the system to avoid accessing energy from the grid when outages happens or avoids accessing more energy from the grid when lack of sufficient power/peak demands occur; also, see [0131-0132] “a controller may use more options that involve turning the load “on” but limiting the amount of power that it may draw. For example a 100 W lamp that may be limited by a controller to draw only 80 watts may produce less light but may still function as a light source. A second example may be an AC unit that may be limited to cool a room down to a certain temperature (e.g. 75 degrees Fahrenheit) this may limit the amount of power the AC unit requires for cooling the room…”, graduated actions).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Kim-Brissette-Galin’s combination as taught to configure the controller to: monitor an amount of renewable energy that is available from the at least one renewable energy resource to power the plurality of loads associated with the building, and activate at least one graduated action to provide the renewable energy available from the at least one renewable energy resource to each load based on each corresponding load parameter for each load to provide the renewable energy to each corresponding load when the renewable energy is available to prevent accessing energy from the electric utility when the renewable energy is available as taught by Galin in order to in order to reduce cost, provide alternate and extra power during peak demands or outages from RES when available (see [0015]-[0016]) and provide comfortability to a user by providing alternate power to as many loads as possible (see [0003] and [0010]). 
	As per claim 8, Kim-Brissette-Galin teaches the building automation system of claim 7, Brissette further teaches wherein the controller is further configured to: prioritize each of the non-critical loads to determine a priority in activating each non-critical load when (see Fig. 4 and see [0025] “see Fig. 3 lights and water heaters are prioritized in groups 1, 2, 3, 4. Also, see [0025] “Lighting may be prioritized based on occupancy and ambient lighting conditions of each room or zone. For example, zones with high ambient lighting may be assigned low priority, while zones with no ambient lighting may be assigned high priority” and see [0032] “At time t5, the load shed controller restores the third shed group. Since restoring the third shed group did not increase the facility power consumption to a value greater than load restoration threshold 405, the load shed controller restores the second shed group at time t6. In certain embodiments, thresholds 403 and 405 may be dynamically modified in response to demand response requests or input from a building manager”), automatically activate a first non-critical load based on a first priority associated with the first non-critical load to activate the first non-critical load when the (see Fig. 4 and see [0032] the loads are restored back based on priority), continue to automatically activate each subsequent non-critical load based on each priority in activating each corresponding non-critical load until the activation of each subsequent non-critical load consumes (see Fig. 4 and see [0032] the loads are restored back based on priority ); and maintain deactivation of each remaining non-critical load that is not previously activated based on the priority of activating each non-critical load when the (see Fig. 4 and see [0032] the loads are restored back based on priority “Since restoring the third shed group did not increase the facility power consumption to a value greater than load restoration threshold 405, the load shed controller restores the second shed group at time t6. In certain embodiments, thresholds 403 and 405 may be dynamically modified in response to demand response requests or input from a building manager”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Kim-Brissette-Galin’s combination as taught above to include wherein the controller is further configured to: prioritize each of the non-critical loads to determine a priority in activating each non-critical load when energy is available from the at least one energy resource to power each activated non-critical load associated with the building, automatically activate a first non-critical load based on a first priority associated with the first non-critical load to activate the first non-critical load when the energy is available from the at least one energy resource, continue to automatically activate each subsequent non-critical load based on each priority in activating each corresponding non-critical load until the activation of each subsequent non-critical load consumes the  energy available from the at least one energy resource, and maintain deactivation of each remaining non-critical load that is not previously activated based on the priority of activating each non-critical load when the energy is not available from the at least one energy resource as taught by Brissette in order to in order to maintain power consumption within a desired range (see Fig. 4 and [0031]), to avoid increase cost to the user and to the grid system, maintain stability in the grid, and avoid brownout (see [0001] “Building power management systems, also known as building automation systems, can regulate building power consumption to reduce costs or assist utility grids in responding to peak demand periods”; also, see .. costs are avoided or reduced because bigger systems are not needed if power is controlled within desired ranges. Too much consumption and too low consumption also causes inherent frequency and power factor instabilities in the system. Brownouts occurs when a demand exceeds the capacity of the grid during peak demands, thus, a grid system that regulates power consumption avoids brownouts or forced disconnections in the grid system). It would have been obvious to combine the teachings of Brissette such as the prioritization of loads, the sequential activation of deactivated loads when energy is available from the renewable source of Galin in order  to avoid increase cost to the user and to the grid system, maintain stability in the grid, and avoid brownout as taught by Brissette and Galin. 
	However, Galin further teaches prioritize each of the non-critical loads to determine a priority in activating each non-critical load when renewable energy is available from the at least one renewable energy resource to power each activated non-critical load associated with the building (see Fig. 9 loads are prioritized to be activated based on power from renewable resources), automatically activate a first non-critical load based on a first priority associated with the first non-critical load to activate the first non-critical load when the renewable energy is available from the at least one renewable energy resource (see Fig. 9 loads are prioritized and activated based on power from renewable resources ), continue to automatically activate each subsequent non-critical load based on each priority in activating each corresponding non-critical load until the activation of each subsequent non-critical load consumes the renewable energy available from the at least one renewable energy resource (see Fig. 5 step 904 loads are continuously activated when power is available), and maintain deactivation of each remaining non-critical load that is not previously activated based on the priority of activating each non-critical load when the renewable energy is not available from the at least one renewable energy resource (see Fig. 5 step 904 loads are continuously activated until power is available, if there are more loads that need to be activated but the power from the RES is not sufficient, then they are not activated.  Galin teaches a local power sources including renewable sources such as PV sources, see Fig. 2 and Fig. 6 and see [0003], also, Galin suggest that the power form these sources is to decrease the peak demand, see [0096] “If a load connected to smart outlet 500 has a high peak power demand for short periods of time, this may reshape the power demand curve, and may reduce the peak demand”, which suggests that the local RES belong to a user and not to the utility as it is usually known; also, see [0098] “In case of a power outage or power reduction in the main power grid (power source 601a), power source 601b may supply enough power to meet the power demand in premises 605”; also, see [0010] “The alternative power sources may serve as auxiliary power supplies that reduce the power consumed form the electrical grid. Additionally, or alternatively, the alternative power sources may serve as backup supplies that ensure continuous supply of power to the electrical loads during a grid outage”; also, see [0115]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Kim-Brissette’s combination as taught above to include prioritize each of the non-critical loads to determine a priority in activating each non-critical load when renewable energy is available from the at least one renewable energy resource to power each activated non-critical load associated with the building, automatically activate a first non-critical load based on a first priority associated with the first non-critical load to activate the first non-critical load when the renewable energy is available from the at least one renewable energy resource, continue to automatically activate each subsequent non-critical load based on each priority in activating each corresponding non-critical load until the activation of each subsequent non-critical load consumes the renewable energy available from the at least one renewable energy resource, and maintain deactivation of each remaining non-critical load that is not previously activated based on the priority of activating each non-critical load when the renewable energy is not available from the at least one renewable energy resource as taught by Galin in order to reduce cost, provide power during peak demands or outages (see [0015]-[0016]) and provide comfortability to a user by providing alternate power to as many loads as possible (see [0003] and [0010]). 	
 	As per claim 10, Kim-Brissette teaches the building automation system of claim 9, while Kim teaches a battery for storing power, Kim-Brissette does not explicitly teach all of the limitations of claim 10.   
	However, Galin teaches a system for managing power to loads comprising a battery for storing power (see 0003, 0010] power sources storage devices; also, see   [0118] “a power storage device such as a battery may be charged with 10 kWh and may serve as a power source for a load”; also, see [0137] “Each premises may have a storage device (such as a battery) and a PV system”), wherein a controller is further configured to: monitor an amount of electric energy that is stored in the electric battery storage system to power the plurality of loads associated with the building (see Fig. 9 step 911 the amount of a power provided by a power source including a battery is monitored; see [0117] “If, at step 911, it is determined that the power demand is less than the available power from the powers sources (i.e. P.sub.d<P.sub.s)”; also, see [0118] “Methods 950 and 960 (as described in FIG. 9a and FIG. 9b) may each be useful in the event where one or more power sources within a system may produce sufficient power, but the energy stored by the power source (i.e., the ability of the power source to provide power over time) …For example, a power storage device such as a battery may be charged with 10 kWh…”), and activate at least one graduated action to provide the stored electric energy available from the electric battery storage system to each load based on each corresponding load parameter for each load to provide the stored electric energy to each corresponding load when the stored electric energy is available to prevent accessing energy from the electric utility when the stored electric energy is available (see Fig. 9a the loads are powered from the batteries during peak demand and during outages. See [0010] “…Additionally, or alternatively, the alternative power sources may serve as backup supplies that ensure continuous supply of power to the electrical loads during a grid outage”; also, see [0090] “For example, when the utility power provider might not keep up with the power demand (e.g., the current load demand or anticipated load demand may be above a threshold, for example, the current or anticipated power production) it may shift the frequency of the AC power produced by the utility power plant”; also, see [0098] “In case of a power outage or power reduction in the main power grid (power source 601a), power source 601b may supply enough power to meet the power demand in premises 605….601b is a power source producing limited power, thus, batteries energy when available is used as a supplementary power source that allows the system to avoid accessing energy from the grid when outages happens or avoid accessing more energy from the grid when lack of sufficient power/peak demands occur; also, see [0131-0132] “a controller may use more options that involve turning the load “on” but limiting the amount of power that it may draw. For example a 100 W lamp that may be limited by a controller to draw only 80 watts may produce less light but may still function as a light source. A second example may be an AC unit that may be limited to cool a room down to a certain temperature (e.g. 75 degrees Fahrenheit) this may limit the amount of power the AC unit requires for cooling the room…”, graduated actions).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Kim-Brissette’s combination as taught to configure the controller to: monitor an amount of electric energy that is stored in the electric battery storage system to power the plurality of loads associated with the building, and activate at least one graduated action to provide the stored electric energy available from the electric battery storage system to each load based on each corresponding load parameter for each load to provide the stored electric energy to each corresponding load when the stored electric energy is available to prevent accessing energy from the electric utility when the stored electric energy is available as taught by Galin in order to in order to reduce cost, provide alternate and extra power during peak demands or outages from RES when available (see [0015]-[0016]) and provide comfortability to a user by providing alternate power to as many loads as possible (see [0003] and [0010]).
	As per claim 11, Kim-Brissette-Galin teaches the building automation system of claim 10, Brissette wherein the controller is further configured to: prioritize each of the non-critical loads to determine a priority in activating each non-critical load when (see Fig. 4 and see [0025] “see Fig. 3 lights and water heaters are prioritized in groups 1, 2, 3, 4. Also, see [0025] “Lighting may be prioritized based on occupancy and ambient lighting conditions of each room or zone. For example, zones with high ambient lighting may be assigned low priority, while zones with no ambient lighting may be assigned high priority” and see [0032] “At time t5, the load shed controller restores the third shed group. Since restoring the third shed group did not increase the facility power consumption to a value greater than load restoration threshold 405, the load shed controller restores the second shed group at time t6. In certain embodiments, thresholds 403 and 405 may be dynamically modified in response to demand response requests or input from a building manager”), automatically activate a first non-critical load based on a first priority associated with the first non-critical load to activate the first non-critical load when the (see Fig. 4 and see [0032] the loads are restored back based on priority), continue to automatically activate each subsequent non-critical load based on each priority in activating each corresponding non-critical load until the activation of each subsequent non-critical load consumes the (see Fig. 4 and see [0032] the loads are restored back based on priority), and maintain deactivation of each remaining non-critical load that is not previously activated based on the priority of activating each non-critical load when the (see Fig. 4 and see [0032] the loads are restored back based on priority “Since restoring the third shed group did not increase the facility power consumption to a value greater than load restoration threshold 405, the load shed controller restores the second shed group at time t6. In certain embodiments, thresholds 403 and 405 may be dynamically modified in response to demand response requests or input from a building manager”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Kim-Brissette-Galin’s combination as taught above to include wherein the controller is further configured to: prioritize each of the non-critical loads to determine a priority in activating each non-critical load when energy is available from the at least one energy resource to power each activated non-critical load associated with the building, automatically activate a first non-critical load based on a first priority associated with the first non-critical load to activate the first non-critical load when the energy is available from the at least one energy resource, continue to automatically activate each subsequent non-critical load based on each priority in activating each corresponding non-critical load until the activation of each subsequent non-critical load consumes the  energy available from the at least one energy resource, and maintain deactivation of each remaining non-critical load that is not previously activated based on the priority of activating each non-critical load when the energy is not available from the at least one energy resource as taught by Brissette in order to in order to maintain power consumption within a desired range (see Fig. 4 and [0031]), to avoid increase cost to the user and to the grid system, maintain stability in the grid, and avoid brownout (see [0001] “Building power management systems, also known as building automation systems, can regulate building power consumption to reduce costs or assist utility grids in responding to peak demand periods”; also, see .. costs are avoided or reduced because bigger systems are not needed if power is controlled within desired ranges. Too much consumption and too low consumption also causes inherent frequency and power factor instabilities in the system. Brownouts occurs when a demand exceeds the capacity of the grid during peak demands, thus, a grid system that regulates power consumption avoids brownouts or forced disconnections in the grid system). It would have been obvious to combine the teachings of Brissette such as the prioritization of loads, the sequential activation of deactivated loads when energy is available from the stored energy in the electric battery storage of Galin as taught in claim 10 in order  to avoid increase cost to the user and to the grid system, maintain stability in the grid, and avoid brownout as taught by Brissette and Galin.
	However, Galin further teaches prioritize each of the non-critical loads to determine a priority in activating each non-critical load when renewable energy is available from the electric battery storage system to power each activated non-critical load associated with the building (see Fig. 9 loads are prioritized to be activated based on power from renewable resources), automatically activate a first non-critical load based on a first priority associated with the first non-critical load to activate the first non-critical load when the stored electric energy is available from the electric battery storage system (see Fig. 9 loads are prioritized and activated based on power from renewable resources ), continue to automatically activate each subsequent non-critical load based on each priority in activating each corresponding non-critical load until the activation of each subsequent non-critical load consumes the renewable energy available from the electric battery storage system (see Fig. 5 step 904 loads are continuously activated when power is available), and maintain deactivation of each remaining non-critical load that is not previously activated based on the priority of activating each non-critical load when the stored electric energy is not available from the electric battery storage system (see Fig. 5 step 904 loads are continuously activated until power is available, if there are more loads that need to be activated but the power from the RES is not sufficient, then they are not activated.  Galin teaches a local power sources including renewable sources such as PV sources, see Fig. 2 and Fig. 6 and see [0003], also, Galin suggest that the power form these sources is to decrease the peak demand, see [0096] “If a load connected to smart outlet 500 has a high peak power demand for short periods of time, this may reshape the power demand curve, and may reduce the peak demand”, which suggests that the local RES belong to a user and not to the utility as it is usually known; also, see [0098] “In case of a power outage or power reduction in the main power grid (power source 601a), power source 601b may supply enough power to meet the power demand in premises 605”; also, see [0010] “The alternative power sources may serve as auxiliary power supplies that reduce the power consumed form the electrical grid. Additionally, or alternatively, the alternative power sources may serve as backup supplies that ensure continuous supply of power to the electrical loads during a grid outage”; also, see [0115]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Kim-Brissette’s combination as taught above to include prioritize each of the non-critical loads to determine a priority in activating each non-critical load when renewable energy is available from the electric battery storage system to power each activated non-critical load associated with the building, automatically activate a first non-critical load based on a first priority associated with the first non-critical load to activate the first non-critical load when the stored electric energy is available from the electric battery storage system, continue to automatically activate each subsequent non-critical load based on each priority in activating each corresponding non-critical load until the activation of each subsequent non-critical load consumes the renewable energy available from the electric battery storage system, and maintain deactivation of each remaining non-critical load that is not previously activated based on the priority of activating each non-critical load when the stored electric energy is not available from the electric battery storage system as taught by Galin in order to reduce cost, provide power during peak demands or outages (see [0015]-[0016]) and provide comfortability to a user by providing alternate power to as many loads as possible (see [0003] and [0010]). 	
 	As to claim 18, this claim is the method claim corresponding to the system claim 7 and is rejected for the same reasons mutatis mutandis.
	As to claim 19, this claim is the method claim corresponding to the system claim 8 and is rejected for the same reasons mutatis mutandis.
	As to claim 21, this claim is the method claim corresponding to the system claim 10 and is rejected for the same reasons mutatis mutandis.
 	As to claim 22, this claim is the method claim corresponding to the system claim 11 and is rejected for the same reasons mutatis mutandis.



Conclusion
 	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	Fan et al (US 202120078430) teaches power management system comprising sensors for colleting power consumption of loads, restricting the power for each load. 
	Gulli’ et al (US 20160033985) teaches a system comprising monitoring and reducing power consumption of loads when they deviate from a threshold. 
	Carr et al (US 10971949), Pitt (IS 20080281473), Rodgers et al (US 20070010916), Drake et a; (US 8369998), Kim (US 20120161517), Kourossis (US 8874277), Ruiz et al (US 8872379, cited in IDS), Tsunoda et al (US 8433453), Brumfield et al (US 20100174419), Matsuyama et al (US 20100141442) alone or in combination teach or suggest the limitations of claims 1-22. The Examiner suggest the Applicant to highly consider these references in future amendments.  
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).

/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117